               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         EASTERN DIVISION


CAROLYN JOHNSON, as survivor      )
and next of kin of EARL           )
WAYNE JOHNSON,                    )
                                  )
     Plaintiff,                   )
                                  )
v.                                )   No. 18-cv-1051-STA-tmp
                                  )
CORECIVIC, INC., et al.,          )
                                  )
     Defendants.                  )


           ORDER GRANTING IN PART AND DENYING IN PART
                  PLAINTIFF’S MOTION TO COMPEL


     Before the court by order of reference is Carolyn Johnson’s

Motion to Compel Answers to Interrogatories and Production of

Documents. (ECF Nos. 37 & 40.) For the reasons outlined below, the

Motion is GRANTED in part and DENIED in part.

                           I.   BACKGROUND

     Carolyn Johnson brings this lawsuit on behalf of her late

husband, Earl Wayne Johnson, who was killed by another inmate while

incarcerated at Hardeman County Correctional Facility (“HCCF”).

(Am. Compl., ECF No. 11.) HCCF is operated by CoreCivic, Inc., a

company that operates private prisons across the country. (Id.)

Johnson alleges CoreCivic and three top executives at the company,

Damon T. Hininger, Harley Lappin, and Grady Perry, engaged in a

nationwide policy of understaffing prisons and failing to provide

adequate medical care in order to boost profits. (Id.) Carolyn
Johnson alleges that this understaffing policy affected HCCF and

led    to    Earl   Wayne   Johnson’s    death.     (Id.)   CoreCivic    and   the

individual defendants deny these allegations. (Answer, ECF No.

14.)

       On October 23, 2018 and October 25, 2018, Johnson served 17

requests for production and 9 interrogatories on CoreCivic. (ECF

No. 37.) CoreCivic objected to all but one of the requests for

production and all of the interrogatories. (ECF No. 38.) On July

5, 2019, Johnson filed the instant Motion to Compel. (ECF No. 37.)

After the Motion was filed, the parties resolved their disputes

regarding 5 interrogatories and 12 requests for production. (ECF

No. 46.) The discovery requests still in dispute are the following:

  •    “REQUEST NO. 5: The Plaintiff requests all documents and

       communications       reflecting        arbitration   awards,     verdicts,

       judgments and/or settlements related to inmates who died

       since January 1, 2007 while they were in the custody of

       CoreCivic. The phrase ‘custody of CoreCivic’ includes, but is

       not limited to, inmates who suffered injury or illness in a

       CoreCivic facility but later died at a hospital or while being

       transported to a hospital.”

  •    “REQUEST NO. 6: For the period January 1, 2007 to the present,

       the    Plaintiff     requests    all    documents    and   communications

       reflecting arbitration awards, verdicts, judgments and/or


                                          - 2 -
    settlements related to injuries or illnesses of inmates in

    facilities operated or controlled by CoreCivic that did not

    result in death.”

•   “REQUEST      NO.      8:    The      Plaintiff     requests       all    reports,

    documents, and communications (whether generated by CoreCivic

    or     a   government        entity)    that    referenced        or     identified

    staffing       shortages,           improper      inmate        segregation,     or

    misrepresentation of staffing levels since January 1, 2007 at

    any other facility operated or controlled by CoreCivic.”

    Johnson has agreed to limit this request to “all reports.”

•   “REQUEST      NO.    14:     For    every   employee       at    Hardeman    County

    Correctional Facility who resigned, retired or was terminated

    since January 1, 2014, the Plaintiff requests all documents

    and/or communications that explain why the employee is no

    longer employed by CoreCivic. If, for example, an email

    explains      that      a    particular        employee     was     offered     the

    opportunity to resign in lieu of termination, then that email

    should be produced.” Johnson has agreed to limit this request

    to the period since January 1, 2016.

•   “REQUEST      NO.    17:      The     Plaintiff     requests       all     reports,

    documents,      audits,       and      communications       generated       between

    January 1, 2007 and the present that reference cost savings

    that       CoreCivic        derived     from    understaffing          guards    at


                                            - 3 -
    facilities that it owned or operated. This request includes,

    but is not limited to, reports, documents, and audits produced

    externally     (e.g.,   by    government     entities   or   by    outside

    auditors) or internally by CoreCivic personnel. The phrase

    ‘understaffing guards’ refers to any occasion during which

    the number of guards at a CoreCivic facility was below the

    amount required by government regulation or contract. The

    phrase ‘cost savings’ refers to the difference between (1)

    what CoreCivic would have spent on guards if a facility was

    staffed with the number of guards required by regulation or

    contract, versus (2) what it actually spent on guards as a

    result of reduced staffing.”

•   “INTERROGATORY NO. 1: For each year from 2007 until the

    present, state the amount that CoreCivic has paid or been

    ordered to pay in arbitration awards, verdicts, judgments

    and/or settlements resulting from the deaths of inmates.

    Please segregate these figures for each year according to the

    amounts   paid   for    (1)   assault-related     deaths;    (2)    deaths

    resulting from alleged medical neglect or malpractice; and

    (3)   deaths   resulting      from   other   causes.    Please     further

    segregate these figures according to the amounts paid for

    deaths at (1) Hardeman County Correctional Facility and (2)

    all other facilities owned or operated by CoreCivic.”


                                     - 4 -
•   “INTERROGATORY NO. 2: For each year from 2007 until the

    present, state the amount that CoreCivic has paid or been

    ordered to pay in arbitration awards, verdicts, judgments

    and/or   settlements   resulting      from    inmate     injuries   or

    illnesses that did not result in death. Please segregate these

    figures for each year according to the amounts paid for (1)

    assault-related   injuries;   (2)   alleged    medical    neglect   or

    malpractice; and (3) other causes. Please further segregate

    these figures according to the amounts paid at (1) Hardeman

    County Correctional Facility and (2) all other facilities

    owned or operated by CoreCivic.”

•   “INTERROGATORY NO. 3: For each year from 2007 until the

    present, state the gross and net profit that CoreCivic derived

    (1) from Hardeman County Correctional Facility and (2) from

    its (i.e., CoreCivic's) overall operations.”

•   “INTERROGATORY NO. 9: For each year from 2007 until the

    present, state the cost savings that CoreCivic derived from

    understaffing guards at facilities that it owned or operated.

    Please segregate these figures for each year according to the

    amounts saved at (1) Hardeman County Correctional Facility

    and (2) all other facilities owned or operated by CoreCivic.

    The phrase “understaffing guards” refers to any occasion

    during which the number of guards at a CoreCivic facility was


                                  - 5 -
     below      the       amount   required      by   government    regulation    or

     contract. The phrase “cost savings” refers to the difference

     between (1) what CoreCivic would have spent on guards if a

     facility was staffed with the number of guards required by

     regulation or contract, versus (2) what it actually spent on

     guards as a result of reduced staffing. If you are unable to

     determine        a    correct     figure    (e.g.,   because   of   inadequate

     record keeping), then please explain why.”

                                     II.   ANALYSIS

A.   Scope of Discovery

     The scope of discovery is governed by Federal Rule of Civil

Procedure 26(b)(1), which provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to

any party's claim or defense and proportional to the needs of the

case[.]” Fed. R. Civ. P. 26(b)(1). The party seeking discovery is

obliged to demonstrate relevance. Beijing Fito Med. Co., Ltd. v.

Wright    Med.    Tech.,       Inc.,    No.     2:15-CV-2258-JPM-egb,     2017    WL

5177643, at *2 (W.D. Tenn. Apr. 20, 2017). Upon a showing of

relevance, the burden shifts to the party opposing discovery to

show,    with    specificity,        why   the    requested   discovery     is   not

proportional to the needs of the case. William Powell Co. v. Nat'l

Indem. Co., No. 1:14-CV-00807, 2017 WL 1326504, at *5 (S.D. Ohio

Apr. 11, 2017), aff'd sub nom. 2017 WL 3927525 (S.D. Ohio June 21,

2017), and modified on reconsideration, 2017 WL 4315059 (S.D. Ohio
                                 - 6 -
Sept. 26, 2017). Six factors are relevant to proportionality: (1)

“the importance of the issues at stake in the action;” (2) “the

amount in controversy;” (3) “the parties' relative access to

relevant information;” (4) “the parties' resources;” (5) “the

importance of the discovery in resolving the issues;” and (6)

“whether the burden or expense of the proposed discovery outweighs

its likely benefit.” Fed. R. Civ. P. 26(b)(1).

     In this case, the importance of the issues at stake in the

action weighs in favor of more expansive discovery. This is a

personal injury case involving death. This is also a case involving

alleged   violations   of   the   Constitution.   Those   are   important

issues. Cf. Fassett v. Sears Holdings Corp., 319 F.R.D. 143, 150

(M.D. Pa. 2017) (case involving serious personal injury was “a

matter of grave import” for discovery purposes); Cratty v. City of

Wyandotte, 296 F. Supp. 3d 854, 860 (E.D. Mich. 2017) (“Generally,

an action to vindicate a citizen's civil rights is considered of

high importance.”). The amount in controversy similarly weighs in

favor of expansive discovery. The parties’ relative resources

weigh in favor of expansive discovery production by CoreCivic and

the individual defendants. CoreCivic is a large corporation and

the individual defendants are each corporate executives. Johnson

is a widow asserting claims as a survivor and next of kin of a

deceased prison inmate. Consequently, CoreCivic and the individual

defendants have substantially more resources than Johnson. As a
                                - 7 -
result, the three proportionality factors that apply across the

case generally weigh in favor of expansive discovery by Johnson.

B.     Interrogatories 1 and 2 and Requests for Production 5 and 6

       Johnson makes two arguments that this discovery is relevant.

First, Johnson argues that this discovery would yield information

that     would    demonstrate      the        deliberate      indifference          of   the

individual defendants. Second, Johnson argues that this discovery

would support her claim for punitive damages. CoreCivic challenges

the    relevance    of    this   discovery,        positing        it   is   essentially

unrelated to the claims at issue in this case. CoreCivic also

argues that if relevant, this discovery is disproportionate to the

needs of the case. The company asserts that responding to this

discovery request would require reviewing an enormous number of

documents, many of which would be privileged or otherwise protected

by federal law. Considering the (at best) tangential connection

between    the    sought-after     discovery           and   the   claims,     CoreCivic

argues this request is disproportionate. Furthermore, CoreCivic

claims    there    is    no   reason     to    require       the   company     to    obtain

information from a period of more than twelve years, even if the

court    limited    said      discovery       to   a   more    limited       universe     of

documents.

       Documents related to past lawsuits involving understaffing

and failure to provide adequate medical care are sufficiently

connected to this case to satisfy the low bar for demonstrating
                                - 8 -
relevance in discovery. But Johnson has not shown why documents

related to claims regarding issues other than understaffing and

failure to provide adequate medical care would be relevant to this

suit. Johnson has also not shown that arbitration has ever been

used in prisoner claims against CoreCivic. Johnson has thus not

shown that all of the discovery sought here is relevant.

      Regarding   disproportionality,         the    requests    as    currently

worded would cover a significant amount of materials protected by

the   attorney-client    privilege     or     federal   law     protecting     the

privacy of medical information. Requiring CoreCivic to respond to

Johnson’s discovery requests as currently worded would force the

company   to   engage   in   an   expensive    and   burdensome       review   and

redaction process to produce documents only remotely related to

this case. Furthermore, this review would have to cover documents

stretching back for more than a decade, despite there being no

clear reason why documents of such age would have more than de

minimus value in this case. This is not proportional to the needs

of this case.

      The proposed disclosure of settlement agreements also imposes

a burden on CoreCivic disproportionate to the needs of this case.1



1CoreCivic also argues that some of its past settlement agreements
are confidential, and thus could not be disclosed by court order.
This argument is unavailing because “[s]ettlement agreements are
not protected from discovery simply because they are marked
confidential.” Lovelace v. Pediatric Anesthesiologists, P.A., No.
                                 - 9 -
There is a strong public policy in favor of settlement. DIRECTV,

Inc. v. Puccinelli, 224 F.R.D. 677, 686 (D. Kan. 2004). Broad

disclosure of settlement agreements may have a chilling effect on

future   settlement,    particularly     when    there    is    a    risk    that

settlement    agreements   could   be    used    to     demonstrate         future

liability. As a result, whether a particular settlement agreement

should be disclosed is evaluated on a case-by-case basis. Melton

v. Bank of Lexington, No. 02-1152 B/P, 2007 WL 9706436, at *2 (W.D.

Tenn. June 27, 2007). Johnson has not identified any specific

settlement agreement that would allow for a case-by-case analysis.

       However, not all of Johnson’s discovery requests regarding

past litigation are disproportionate to the needs of the case.

Granting Johnson’s request for past judgments would not require

the company to engage in privilege review because judgments are a

matter of public record. CoreCivic almost certainly tracks past

judgments against the company. As a result, collecting such records

should not be particularly burdensome for CoreCivic. Though past

judgments    against   CoreCivic   are   accessible      to    both    parties,

CoreCivic would be able to access this information much more easily

than   Johnson.   Consequently,    and    in    light    of    the    fact    the

proportionality factors weigh in favor of expansive discovery by

Johnson, this portion of the motion to compel is granted in part.


2:13-CV-2289-JPM-dkv, 2013 WL 11776069, at *4 (W.D. Tenn. Oct. 21,
2013).
                                - 10 -
CoreCivic shall produce all civil judgments in state or federal

court   against    the     company    from   cases   involving      claims   of

understaffing     or     inadequate   medical   care    in    the    company’s

facilities entered from January 1, 2012 to December 31, 2017. This

portion of the motion to compel is otherwise denied.

C.   Request for Production 8

     As before, Johnson makes two arguments that this discovery is

relevant: that this discovery would yield information that would

demonstrate     the    deliberate     indifference     of    the    individual

defendants and that this discovery would support Johnson’s claim

for punitive damages. CoreCivic contests the relevance of this

discovery, arguing that evidence of understaffing outside of HCCF

is not relevant to the claims in this suit. CoreCivic also contests

proportionality, arguing that this discovery request, as worded,

would cover a vast amount of low-level communications, including

records of guards at any facility calling in sick, collected over

a period of more than a decade.

     On the relevance issue, this discovery is relevant on the

topics of understaffing or misrepresentation of staffing levels.

Though CoreCivic argues that only evidence specifically related to

understaffing at HCCF ought to be considered relevant, Johnson has

alleged that top corporate executives at CoreCivic condoned a

company-wide policy of understaffing that affected HCCF. To limit

discovery as defendants propose would thus exclude a significant
                                - 11 -
quantity of relevant material from the scope of discovery. However,

Johnson has not demonstrated the relevance of improper inmate

segregation or classification. Though Johnson’s amended complaint

makes    passing          reference    to    Johnson      requesting       transfer    to    a

different part of HCCF, Johnson’s complaints regarding improper

inmate segregation are the subject of a different lawsuit. (ECF

No.   51       at    7.)    Johnson    has       not   shown   that    improper       inmate

segregation is relevant to this suit.

      Turning to proportionality, Johnson’s discovery request, as

presently worded, would appear to capture a wide variety of low-

level communications. Johnson has responded to this concern by

offering to limit the request to “reports” rather than “reports,

documents, and communications[.]” However, it is not clear to the

court      that      this    would     meaningfully        affect     the    universe       of

responsive documents. A record showing that a guard at a facility

in Idaho called in sick on July 5, 2009 could be described as

either     a    “report”          or   “communication.”        Such    a    record    would

nonetheless have de minimus value in resolving the questions of

whether        the    named        individual      defendants       were      deliberately

indifferent          to     the    risks    to    Earl    Wayne     Johnson    caused       by

understaffing, or the appropriate level of punitive damages. Plus,

as before, there is no apparent reason why documents from more

than a decade ago would have much bearing on the matters at issue

in this case.
                                                 - 12 -
     Some of Johnson’s discovery requests are proportional to the

needs of the case. Documents about understaffing that were sent or

received by any of the named individual defendants could be useful

in   evaluating    the    individual    defendants’       alleged     deliberate

indifference to the risks posed to inmates by understaffing.

Providing     such       documents     would     only     require      reviewing

communications to or from three specific individuals. Given that

the casewide proportionality factors counsel in favor of expansive

discovery, that is not a disproportionate burden on CoreCivic. As

such, this portion of the motion to compel is granted in part and

denied in part. CoreCivic shall produce all reports referencing or

identifying staffing shortages or misrepresentation of staffing

levels at any CoreCivic facility that were sent or received by the

named individual defendants on or between January 1, 2012 to

December    31,   2017.    This   portion   of   the    motion   to   compel   is

otherwise denied.

D.   Request for Production 14

     Johnson says this discovery is relevant because it is likely

to lead to the identification of potential witnesses. Johnson

argues that former employees of a defendant are more likely to be

candid than current employees because they no longer rely on the

defendant for a paycheck. CoreCivic argues this information is

irrelevant and further asserts it would be expensive and burdensome

to gather such documents.
                                        - 13 -
     On   the   relevance   issue,   Johnson   has   explained   why   the

identities of former employees would be relevant. But Johnson has

not explained why documents showing the reasons those employees

left CoreCivic would be relevant. Johnson has thus not shown that

all of the discovery sought here is relevant.

     For the remaining discovery, it is unclear to the court why

it would be burdensome for CoreCivic to identify which of its

employees from a relatively short time frame no longer work at

HCCF. CoreCivic presumably maintains employment records and can

access those records with relative ease. CoreCivic claims the

process of identifying former employees would be expensive, but

offers no explanation why this would be the case. This does not

satisfy CoreCivic’s obligation to show disproportionality with

specificity. See William Powell Co., 2017 WL 1326504 at *5.

     The Motion to Compel is granted in part and denied in part.

CoreCivic may elect between (1) producing documents that identify

each CoreCivic employee at HCCF who resigned, retired, or was

terminated since January 1, 2016 or (2) identifying each CoreCivic

employee at HCCF who resigned, retired, or was terminated since

January 1, 2016 in the form of an interrogatory response. This

portion of the motion to compel is otherwise denied.

E.   Request for Production 17 and Interrogatory 9

     Johnson argues this discovery is relevant because it would

show CoreCivic knew or should have known of understaffing and
                              - 14 -
because it is relevant to the issue of punitive damages. CoreCivic

states in its briefing that it has already responded to this

request for production and interrogatory by asserting that the

information requested does not exist because CoreCivic does not

have a policy of understaffing.

     Much of the dispute between the parties here appears to be

the product of Johnson’s choice to use the phrase “understaffing

guards” as a defined term referring to “any occasion during which

the number of guards at a CoreCivic facility was below the amount

required by government regulation or contract.” (ECF No. 38.) It

is unclear whether CoreCivic intends to assert that it has never

staffed its facilities below the level required by government

regulation   or   contract,      or    if   it    simply   intends    to    deny   it

understaffed guards in a more general sense. The former assertion

would   be   surprising   in     light      of    Johnson’s   allegations       that

government    reports     have        found      understaffing   at        CoreCivic

facilities across the country. (ECF No. 19.) The court reads

CoreCivic’s statements     in response to Request for Production                   17

and Interrogatory 9 to be objections, not substantive responses to

the discovery requests.

     However, the overbreadth concerns from the original version

of Johnson’s Request for Production 8 are present here as well. As

written, Request for Production 17 would capture a large amount of

low-level communications with little value to the case, making it
                                - 15 -
unreasonably    expensive    for    CoreCivic   to    identify      and    produce

responsive      documents.         Interrogatory       9      adds        further

disproportionality concerns. As Johnson concedes in her briefing,

unless the company prepared documentation of cost savings from

understaffing guards on its own, Interrogatory 9 would require the

company to engage in an accounting analysis of more than a decade

of records. (ECF No. 51 at 8.) This is excessive to the needs of

the case. In the event that the company had a policy of deliberate

understaffing    to   achieve      cost   savings     that    the    individual

defendants   authorized     or     acquiesced   to,   as     Johnson      alleges,

Johnson’s other requests for production would produce records

showing that to be the case. If such records do not exist, it is

unclear what additional value would be provided by compelling the

company to engage in a complex accounting analysis.

     This portion of the motion to compel is granted in part and

denied in part. CoreCivic shall produce all documents referencing

cost savings from staffing fewer guards than required by government

contract or regulation at any CoreCivic facility that were sent or

received by the named individual defendants on or between January

1, 2012 to December 31, 2017. This portion of the motion to compel

is otherwise denied.

F.   Interrogatory 3

     Johnson’s only argument in favor of the relevance of this

interrogatory is that it supports her claims for punitive damages.
                                - 16 -
CoreCivic argues the company’s wealth is irrelevant because, it

argues, the Fourteenth Amendment’s Due Process Clause has been

interpreted to say that a defendant’s financial condition cannot

be used to increase punitive damages. CoreCivic further argues

that evidence of the company’s financials would be likely to

mislead a jury about the company’s wealth.

      “[E]vidence   of   a   defendant's   net     worth   and   financial

condition is relevant for discovery purposes when a plaintiff seeks

punitive damages[.]” Howard v. Wilkes & McHugh, P.A., No. 06-2833,

2008 WL 4415162, at *6 (W.D. Tenn. Sept. 24, 2008). This is because

a defendant’s wealth is relevant, consistent with the Due Process

Clause, in evaluating punitive damages. See Romanski v. Detroit

Entm't, LLC, 428 F.3d 629, 647 (6th Cir. 2005). It is true that a

defendant’s wealth cannot be the sole factor justifying an award

of punitive damages. State Farm Mut. Auto. Ins. Co. v. Campbell,

538 U.S. 408, 427 (2003). But consideration of wealth is not

“unlawful or inappropriate,” as CoreCivic contends. Id. at 428

(quoting BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 591 (1996)

(Breyer,   J.,   concurring)).   CoreCivic’s     first   argument   against

relevance is thus mistaken. 2


2In so holding, the court does not adopt Johnson’s argument for
the relevance of this evidence: that the Supreme Court’s decisions
on the due process limits of punitive damages apply only to federal
claims, and that Johnson is also asserting state claims in addition
to her federal claims. Both contentions are incorrect. The Due
Process Clause’s limits on punitive damages apply to state law
                                 - 17 -
       CoreCivic’s     second       argument   against       relevance,   that

information about CoreCivic’s profits would be likely to mislead

a jury, misstates the relevance standard in discovery. It is true

that at trial, evidence may be excluded if the risk that it would

mislead the jury substantially outweighs its probative value. See

Fed.   R.   Evid.    403.   But    “[i]nformation   within    [the]   scope   of

discovery need not be admissible in evidence to be discoverable.”

Fed. R. Civ. P. 26(b)(1). There is no risk that a jury would be

misled by disclosure of this or any other information in discovery.

CoreCivic’s second argument against relevance is thus in error.

       CoreCivic has not raised disproportionality concerns, and the

company’s arguments against relevance are without merit. As a

result, this portion of the Motion to Compel is granted.

                                  III. CONCLUSION

       For the reasons above, the Motion to Compel is granted in

part and denied in part. To the extent the motion has been granted,

CoreCivic shall respond within twenty days of the entry of this

order.

       IT IS SO ORDERED.

                                       s/ Tu M. Pham
                                       TU M. PHAM
                                       United States Magistrate Judge

claims. BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 563 (1996)
(applying due process limitations to a state law claim involving
punitive damages). Also, the district court dismissed all of
Johnson’s state law claims, leaving only her federal claims. (ECF
No. 19.)
                                - 18 -
October 10, 2019
Date




  - 19 -
